                       ORDER STAYING CERTAIN PROCEEDINGS

        Local Uniform Civil Rule 16(b)(1)(B) provides, “[a] motion to remand... will stay the

attorney conference and disclosure requirements and all discovery not relevant to the remand…

and will stay the parties’ obligation to make disclosures pending the court’s ruling on the motion...”

L.U. CIV. R. 16(b)(1)(B) (emphasis added). A joint motion to remand [12] has been filed.

Therefore, staying certain proceedings is appropriate.

       IT IS, THEREFORE, ORDERED that the aforementioned proceedings are hereby

STAYED and the [8] case management conferenced will be cancelled, pending a ruling on the

motion to remand.

       Should the parties desire to undertake remand related discovery they should first contact

the court for scheduling of same so within seven (7) days hereof, setting forth the type and scope

of such discovery and an estimated time frame for constructing it. If any party objects to the motion

for discovery, it shall file its objection within four (4) days following service of the motion for

immunity-related discovery. Defendants shall notify the undersigned magistrate judge within
seven (7) days of a decision on the motion to remand and shall submit a proposed order lifting the

stay.

        SO ORDERED this, Thursday, December 13, 2018.

                                             /s/ Jane M. Virden
                                             UNITED STATES MAGISTRATE JUDGE
